DETAILED ACTION
Claims 10-14 are new.  A complete action on the merits of pending claims 1-14 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Page 12 line 5, page 1 lines 8-9, and Figs. 1-10 show that the swing member is attached centrally.  There does 
Claim Rejections - 35 USC § 103
Claims 1-3, 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Walberg US 20110184404 (Walberg) in view of Sakaguchi JP 2011200586 (Sakaguchi). 
Regarding claim 1, Walberg teaches a treatment tool (electrosurgical device 1) comprising a sheath (shaft 20) that extends along a longitudinal axis thereof (see annotated Fig. 5A below), a first grasping member (first jaw 140) configured to treat biological tissue by ultrasonic vibration and protrude from a distal portion of the sheath along the longitudinal axis (see annotated Fig. 5A below), a second grasping member (proximal piece 150 of second jaw 180) that is provided to the sheath (via rotation assembly 101) and is configured to be rotatable with respect to the first grasping member on a virtual plane where the longitudinal axis exists (Para. [0124], lines 6-8), so that a first angle (see annotated Fig. 5A below), which is an angle with the second grasping member forms with the first grasping member, changes within a predetermined range (the first angle between the jaws may range from 0 to 30-40 degrees; Para. [0039], lines 1-4), a swing member (distal jaw piece 160 of second jaw 180) connected to the second grasping member (via pivotable assembly 155) so as to swing on the virtual plane and so that a second angle (see annotated Fig. 5A below) angle formed between the swing member and the second grasping member, changes within a predetermined second range (Para. [0042]), and an actuating member (actuator wire 
	Walberg does not explicitly teach wherein when the treatment tool is in a closed state and when the second angle is a maximum value within the predetermined second range as a proximal side of the swing member is displaced toward the first grasping member, and when the first angle is a maximum value within the predetermined first range the first grasping member does not contact the swing member. 
Sakaguchi, in an analogous art, shows the largest displacement between the second grasping member (77) and the swinging member (80a) is when the tissue is closed in the proximal end of the forceps (Fig. 6).

Regarding claims 2 and 3, Walberg teaches that the first grasping member and the proximal side of the swing member do not contact each other when the second angle is at its maximum within the second range even when the first angle is not at its maximum within the first range, or when the first angle is zero (When the second angle is at a maximum and the first angle is zero, as shown in Fig. 5B, the proximal end of the swing member does not contact the first grasping member).
Regarding claim 8, Walberg teaches that the first grasping member and the swing member are electrically connected to a power supply (generator; Para. [0161]) that outputs high-frequency (radiofrequency) power (Para. [0161]), and wherein the treatment tool is configured to treat biological tissue sandwiched between the first grasping member and the swing member by supplying high-frequency power from the first grasping member and the swing member to the biological tissue (via electrode surfaces 142 disposed on the first grasping member and swing member; Para. [0124]; Para. [0008]).
Claims 1, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki US 6193709 (Miyawaki) in view of Sakaguchi JP 2011200586 (Sakaguchi). 
Regarding claim 1, Miyawaki teaches (Figs. 1 and 4) a treatment tool (ultrasonic treatment apparatus 1), comprising a sheath (sheath section 31) that extends along a longitudinal axis thereof (see annotated Fig. 1 below), a first grasping member (ultrasonic probe 79) configured to treat biological tissue by ultrasonic vibration and protrude from a distal portion of the sheath along the longitudinal axis (see annotated Fig. 1 below), a second grasping member (open-close member 75) that is provided to the sheath (see annotated Fig. 1 below) and is configured to be rotatable with respect to the first grasping member on a virtual plane where the longitudinal axis exists (Col. 7, line 66 - Col. 8, line 21; Col. 8, line 63 - Col. 9, line 23) so that a first angle, which is an angle with the second grasping member forms with the first grasping member (see annotated Fig. 1 below), changes within a predetermined first range (via range of motion of the drive shaft 52), a swing member (grasping member 78) connected to the second grasping member (via second pivot pin 77) so as to swing on the virtual plane and so that a second angle formed between the swing member and the second grasping member (see annotated Fig. 4 below), changes within a predetermined second range (via arcuate slot 85 and limiting pin 86), and an actuating member (operating drive shaft 52) that is disposed along the sheath, is connected to the second grasping member (Col. 8, lines 3-5), and moves along the longitudinal axis to thereby displace the second grasping member so as to change the first angle (Col. 8, line 63 - Col. 9, line 23). 
Miyawaki does not explicitly teach wherein when the treatment tool is in a closed state and when the second angle is a maximum value within the predetermined second range as a proximal side of the swing member is displaced toward the first grasping 
Sakaguchi, in an analogous art, shows the largest displacement between the second grasping member (77) and the swinging member (80a) is when the tissue is closed in the proximal end of the forceps (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Miyawaki to have the maximum angle of between the second grasping arm and the swinging member, when the jaw is closed as taught by Sakaguchi.  This allows the user can decide if it is better to grasp the tissue with the entirety of the jaw or just the distal portion (Sakaguchi Figs. 5-6).
Regarding claim 7, Miyawaki teaches (Fig. 3) that an ultrasonic transducer ("vibrator unit 4 is composed of an ultrasonic transducer," Col. 6, lines 54-56) is directly or indirectly connected to the first grasping member (a horn 44 is connected to the front end of the ultrasonic transducer, a transmitting member 51 is connected to the horn 44, and ultrasonic probe 79 is formed as the distal end of transmitting member 51; Col. 6, lines 56-62 and Col. 8, lines 14-17; Fig. 4), and wherein the treatment tool is configured to treat biological tissue sandwiched between the first grasping member and the swing member by ultrasonic vibration of the first grasping member (Col. 8, lines 17-21).
Regarding claim 11, Miyawaki teaches a first pivot which is provided at the distal portion of the sheath (Fig. 4 74), the first pivot rotatably connecting the second grasping member, and a second pivot which is provided at a proximal portion of the second grasping member (Fig. 4 76) that is closer to a distal side than the first pivot 
Regarding claim 12, Miyawaki teaches wherein the first pivot is arranged on the longitudinal axis of the sheath (Annotated Figs. 1 and 4 below).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Walberg and Sakaguchi as applied to claim 1 above, and further in view of Kawaguchi et al. US 20130303949 (Kawaguchi).
Regarding claims 4-6, Walberg teaches all of the limitations of claim 1, but does not teach a stopper provided on either the sheath or the second grasping member. Kawaguchi teaches (Fig. 2; Abstract) an analogous forceps type treatment instrument, used to treat biological tissue using ultrasound, and comprising a sheath (sheath 37), a first grasping member (ultrasound probe 52), a second grasping member (base 60), and a swing member (jaw 61). 
Kawaguchi further teaches (Figs. 8-13) a stopper (70) disposed on a distal portion of the sheath (Para. [0056], lines 1-8), and configured to prevent tissue from being inserted into an area incapable of treatment, beyond the point where the first grasping member and swing member face each other (Para. [0056], lines 8-16). Walberg also teaches (Fig. 19) that the stoppers may be provided to the second grasping member rather than the sheath (Para. [0074]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the treatment tool of Walberg and Sakaguchi with the stoppers taught by Kawaguchi, as this would prevent tissue from entering an area beyond the proximal end of the swing member, where tissue would not .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki and Sakaguchi as applied to claim 1 above, and further in view of Walberg.
Regarding claim 9, Miyawaki teaches (Fig. 3) that an ultrasonic transducer ("vibrator unit 4 is composed of an ultrasonic transducer," Col. 6, lines 54-56) is directly or indirectly connected to the first grasping member (a horn 44 is connected to the front end of the ultrasonic transducer, a transmitting member 51 is connected to the horn 44, and ultrasonic probe 79 is formed as the distal end of transmitting member 51; Col. 6, lines 56-62 and Col. 8, lines 14-17; Fig. 4), and that the first grasping member is configured to be electrically connected to a power supply that outputs high-frequency power (via high-frequency feeder terminal 48), wherein the treatment tool is configured to treat biological tissue sandwiched between the first grasping member and the swing member by ultrasonic vibrations of the first grasping member (Col. 8, lines 17-21), and wherein the treatment tool is configured to treat biological tissue sandwiched between the first grasping member and the swing member by supplying high-frequency power from the first grasping member to the biological tissue (Col. 6, line 65 - Col. 7, line 2). 
Miyawaki does not explicitly teach that both the swing member and the first grasping member are configured to supply high frequency power into the biological tissue. However, it is a known technique in the art to output high frequency current from both jaws of a grasping device. 
Walberg teaches an analogous device, as described above with reference to claims 1 and 8. The device of Walberg outputs high frequency (radiofrequency) power 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to output power from both the swing member and the first grasping member, as this was a known technique in the art for outputting power from a treatment tool with two grasping members.
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.











Annotated Figures


    PNG
    media_image1.png
    377
    663
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    416
    628
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794